COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00054-CR


JAMES WESLEY BROOKS                                                   APPELLANT
JACKSON

                                         V.

THE STATE OF TEXAS                                                          STATE

                                     ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1283854R

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant James Wesley Brooks Jackson filed a notice of appeal,

attempting to appeal from the denial of a “motion to obtain trial transcripts and

statement of facts.”2 In a letter dated February 25, 2016, we notified Appellant


      1
       See Tex. R. App. P. 47.4.
      2
        We have previously held that an indigent defendant is not entitled to a free
transcript “merely to search for errors on which to base a post-conviction
collateral attack.” Eubanks v. Mullin, 909 S.W.2d 574, 577 (Tex. App.—Fort
that we were concerned that we lack jurisdiction over his appeal because the trial

court had not entered an appealable order. See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.); see also Self v. State, 122
S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.) (holding that appellate

court has no jurisdiction over appeal from trial court’s order denying request for a

copy of the record unless the order is in conjunction with an appeal over which it

has jurisdiction).   We stated that unless Appellant or any party desiring to

continue the appeal filed a response with this court on or before Monday, March

7, 2016, showing grounds for continuing the appeal, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 43.2(f); 44.3.

      Appellant timely responded to our jurisdiction letter by filing a “First Motion

For Extension Of Time To Show Grounds For Continuing Appeal Of Court[’]s

Decision To Deny Request For A Free Copy Of The Records,” in which he

sought a ninety-day extension to file a response to our jurisdiction letter. We

granted the motion in part and ordered that Appellant’s response stating grounds

for continuing the appeal was due no later than Monday, May 23, 2016.

      Appellant timely filed his response on May 5, 2016, but did not provide us

with any basis of jurisdiction over his claim that the trial court erred in denying his

motion to obtain a free copy of his trial transcript. Rather, Appellant reiterated his


Worth 1995, no pet.) (“We hold that an indigent criminal defendant is not
entitled—either as a matter of equal protection or of due process—to a free
transcription of prior proceedings for use in pursuing post-conviction habeas
corpus relief.”) (citing United States v. MacCollom, 426 U.S. 317, 322–23, 96 S.
Ct. 2086, 2090, 2093 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex.
App.—Houston [1st Dist.] 1993, no pet.)).


                                          2
argument that he is entitled to a free copy of the transcript under his rights to due

process and equal protection but did not provide us with any basis of jurisdiction

over this appeal.3

      Having found no basis for jurisdiction, we dismiss this appeal.



                                                    PER CURIAM


PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 9, 2016




      3
        We note that, in his notice of appeal, Appellant stated that he was
convicted of capital murder on March 1, 2013, and filed a notice of appeal of that
conviction. According to our records, that appeal, Case No. 02-13-00097-CR,
was transferred to the court of appeals of Texarkana in April 2013. See Tex.
Gov’t Code Ann. § 73.001 (West 2013). The Texarkana court affirmed
Appellant’s conviction by an opinion and judgment issued February 4, 2014.
Jackson v. State, 424 S.W.3d 140 (Tex. App.—Texarkana 2014, no pet.).
Appellant admitted in his notice of appeal that a copy of the reporter’s record and
the clerk’s record were provided to his attorney in that appeal.


                                         3